UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the RegistrantxFiled by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Pursuant to §240.14a-12 DWS HIGH INCOME TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: DWS High Income Trust 345 Park Ave. New York, NY 10154 PLEASE VOTE NOW! TIME IS RUNNING SHORT AND THE ANNUAL MEETING ON MAY 24, 2! May 13, 2010 Dear Shareholders of DWS High Income Trust: TIME IS OF THE ESSENCEYour Fund is under attack by a group of dissident hedge fund managers. You may have already received proxy solicitation material with a gold proxy card from a group of dissidents led by Arthur Lipson and his Western Investment LLC group of hedge funds (“Western”). Do not be confused. This is a highly inflammatory attempt by a group of hedge funds to influence your long-term investment for their short-term gain. Western’s solicitation is not endorsed by the Fund and your Board of Trustees strongly opposes Western’s proposal. PLEASE PROVIDE YOUR SUPPORT NOW - PRESERVE THE FUND AND DEFEAT THIS ATTACK -PLEASE VOTE YOUR SHARES ON THE WHITE PROXY CARD AS SOON AS POSSIBLE We urge you to carefully consider the information contained in the proxy statement that we previously sent you and then support our efforts to protect the Fund by authorizing your proxy today by telephone or via the Internet as detailed on the enclosed WHITE proxy card, or by signing, dating and returning today the enclosed WHITE proxy card in the postage paid envelope provided. Please do not return any gold proxy card that you may receive from Western. We thank you for your continued support. Sincerely, The Board of Trustees of DWS High Income Trust. John W. Ballantine Richard J. Herring Henry P. Becton, Jr. William McClayton Dawn-Marie Driscoll Rebecca W. Rimel Keith R. Fox William N. Searcy, Jr. Paul K. Freeman Jean Gleason Stromberg Kenneth C. Froewiss Robert H. Wadsworth Ingo Gefeke If you have questions or need assistance in voting your shares, please call Georgeson Inc. at (866) 821-2570 (Toll Free). WAIT! There’s an easier way to vote your shares of DWS High Income Trust 24 Hours a Day – 7 Days a Week Vote by Telephone Vote by Internet It’s fast, convenient and your vote is immediately confirmed and posted. It’s fast, convenient and your vote is immediately confirmed and posted. Using a touch-tone telephone, call 1-800-454-8683 Go to website: WWW.PROXYVOTE.COM Just follow these four easy steps: Just follow these four easy steps: 1. 2. 3. 4. Read the Proxy Statement and WHITE Voting Instruction Form. Call 1-800-454-8683. Enter your 12-digit Control Number located on the right side of your Voting Instruction Form. Follow the simple recorded instructions. 1. 2. 3. 4. Read the Proxy Statement and WHITE Voting Instruction Form. Go to the website www.proxyvote.com. Enter your 12-digit Control Number located on the right side of your Voting Instruction Form. Follow the simple instructions. Your vote is important! Call 24 hours a day Your vote is important! Go to WWW.PROXYVOTE.COM 24 hours a day Thank you for your vote!
